EXHIBIT RADVISION LTD. Press Release Corporate Contact: Corporate Contact: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com rromano@radvision.com junefil@optonline.net RADVISION ANNOUNCES MOST INTEROPERABLE, MULTI-VENDOR, MULTI-STREAM TELEPRESENCE CONFERENCING SOLUTION IN THE MARKET New SCOPIA Elite MCU Telepresence Feature Enables Multi-party Video Conferencing with Cisco, Logitech/LifeSize, Polycom and Tandberg Telepresence and Any Standards-Based Video Conferencing
